DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marking (US 2012/0018263 A1).
Regarding claim 13, Marking discloses (Fig. 1-3 & 8) an aftermarket shock stiffening system (Abstract; Para. [0004] – [0005]; this vehicle damper with remotely-operable valve could be installed as an aftermarket component on an existing vehicle via attachment points 108, 109, or the reservoir 125 and reservoir valve assembly 200 could be assembled to an existing shock system by replacing an existing connection to a fluid conduit 129), comprising:
a main body 200 configured to be coupled between a shock 100 and an oil reservoir 125 of an assembled hydraulic shock system 100 of a vehicle (Abstract);
a flow control system 220 coupled to or integral to the main body 200 (Fig. 1) and changeable between an engaged position (Fig. 2B), in which oil flow between the shock 100 and the oil reservoir 125 is restricted (Fig. 2A & 2B; Para. [0021] & [0023]), and a disengaged position (Fig. 2A), in which oil flow between the shock 100 and the oil reservoir 125 is unrestricted (Fig. 2A & 2B; Para. [0021] & [0023]; flow path indicated by arrow 221);
a control switch 415 (Fig. 8) configured to be coupled to the vehicle within a driver compartment of the vehicle (Para. [0039]);
a coupling 416 coupled between the control switch 415 and the flow control system 220 to establish communication between the control switch 415 and the flow control system (Fig. 3 & 8; Para. [0044]), wherein the flow control system 220 changes between the engaged position and the disengaged position in response to operation of the control switch 415 (Para. [0044]).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach the following combination of limitations of independent claims 1, 5 and 9:
“wherein the plunger is aligned transversely with respect to the oil reservoir, and wherein the plunger is between at least two bypass apertures through the main body in the horizontal direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments regarding the rejection of claims 1-12 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 
Applicant's arguments filed 08/24/2022 regarding the rejection of claim 13 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues that “there is no disclosure in Marking of ‘an aftermarket shock stiffening system, comprising a main body configured to be coupled between a shock and an oil reservoir of an assembled-hydraulic shock system of a vehicle”. While Marking does not explicitly state that the shock stiffening system is an aftermarket system, it is clear when considering the entire disclosure of Marking that the disclosed shock system 100 of Marking could be installed on a vehicle as an aftermarket part, namely via connecting points 108, 109, or the reservoir 125 and reservoir valve assembly 200 could be assembled to an existing shock system by replacing an existing connection to a fluid conduit 129 (see Fig. 1 of Marking). Marking still discloses a main body 200 configured to be coupled between a shock 100 and an oil reservoir 125 of an assembled hydraulic shock system 100 of a vehicle (Abstract). For at least the above reasons, the arguments regarding the rejection of claim 13 under 35 U.S.C. 102 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach shock stiffening systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614